DETAILED ACTION
Claims 1-13 and 16-18 were rejected in the Office Action mailed 03/06/2020. 
Applicant filed a response, amended claims 1-11, 13, and 16-17, and cancelled claims 12 and 18 on 02/24/2021. 
Claims 1-11, 13, and 16-17 are pending. 
Claims 1-11, 13, and 16-17 are rejected. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Kolar (US 4,800,119) in view of Kakimoto et al. (US 2002/0015840) (Kakimoto) and Douglass (US 2008/0282638), taken in view of evidence provided by Craven (US 2014/0287843).
Regarding claims 1 and 3-8
Kolar teaches a wear- and weather- resistant, composite surface material comprised of a resilient shock-attenuating layer (i.e., corresponding to sub-layer; herein referred to as resilient layer); a porous fabric layer; a wear- and weather- resistant layer (i.e., corresponding to upper layer; herein referred to as weather-resistant layer) (Kolar, abstract; col. 2 lines 30-40).
Kolar teaches the weather-resistant layer 16 comprising polyurethane and comminuted rubber (i.e., adhesively bonded granules) is bonded to the resilient layer 12 (Kolar, col. 3 lines 3 and 14-19; col. 4 lines 11-23 and 26-31; FIG. 1), wherein as shown in FIG. 1 the weather-resistant layer 16 has a lateral dimension (Kolar, FIG. 1). 
Kolar teaches the resilient layer is a closed-cell polyethylene foam (per claims 5-8) (Kolar, col. 2 lines 41-43; col. 3 lines 58-61). Given Kolar the material and structure of the resilient layer in Kolar is substantially identical to the structure and material used as the sub-layer, it is clear the resilient layer of Kolar would intrinsically be liquid impermeable, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

		
Kolar does not explicitly teach said upper layer comprising voids and irregular channels between the granules due to the distribution of the granules or the upper layer being liquid permeable (A), nor does Kolar explicitly teach said sub-layer having lateral dimensions smaller than said upper layer lateral dimensions, wherein said upper layer has a first thickness above said sub-layer and a second thickness extending beyond said sub-layer, wherein said first thickness is less than said second thickness and said second thickness is equal to said overall thickness of said member forming an edge on said member (B).

With respect to the difference, Kakimoto (A) teaches a powdery rubber-containing layer composed of a mixture comprising elastic chips (i.e., chips correspond to granules) and a resin binder, wherein the elastic chips are vulcanized rubber chips, such as EPDM (per claims 3 and 4), and the resin binder is a polyurethane binder (Kakimoto, [0039-0043]; [0046-0047]). 
	Kakimoto teaches the powdery rubber-containing layer possesses water permeability due to voids defined among the elastic chips, which are bonded to one another with the resin binder (Kakimoto, [0056]). 
	As Kakimoto expressly teaches, water permeability prevents water from staying at the powder rubber-containing layer’s surface, therefore resulting in high safety and an enhanced walking feeling ([0010-0011]). 
	Kakimoto and Kolar are analogous art as they are both drawn to surfaces used for playground, recreational, industrial, or utility surfaces (Kolar, col.1 lines 6-10) (Kakimoto, [0002]). 


	With respect to the difference, Douglass (B) teaches a decking plank comprising a core and an outer slip resistant covering layer having a cushioning effect (Douglass, abstract; [0016]).    
	As Douglass expressly teaches, the top surface and side surface of the plank is covered by the slip resistant cover layer and therefore protects not only the trop surface, but the side surface and therefore further minimizes any risk of slippage on the edges (Douglass, [0021]).	
	As Douglass expressly teaches, a covering layer of cushion material applied to the top, sides, and end portion of the beam only is particularly advantageous to allow a resilient, and perhaps decorative and non-slip layer to be used on exposed parts, whilst providing a non-resilient surface (the “bottom”) to allow firm fixing to a sub-structure (Douglass, [0081]; FIG. 1E). 
	Douglass and Kolar in view of Kakimoto are analogous art as they are both drawn to surfaces having a composite construction used for utility surfaces (Kolar, col. 1 lines 7-12). 
	In light of the motivation provided of ensuring an outer slip resistant covering layer having a cushioning effect covers the top, side, and end portion of a core as provided by Douglass, it therefore would have been obvious to one of ordinary skill in the art to modify the wear- and weather- resistant, composite surface material of Kolar in view of Kakimoto by ensuring the weather-resistant layer, which acts to reduce skid resistant and provide cushioned 

Given the weather-resistant layer covers the top, sides, and end portion of the remaining wear- and weather- resistant, composite surface material (i.e., porous fabric layer, resilient layer), it is clear the weather-resistant layer (i.e., upper layer) has a first thickness above the resilient layer (i.e., sub-layer) and a second thickness extending beyond the resilient layer that forms an edge on the surface material, wherein the first thickness is less than the second thickness and the second thickness is equal to the overall thickness of the surface material. Further, it is clear the resilient layer has lateral dimensions smaller than the weather-resistant layer as the weather-resistant layer covers the side and end portions of the resilient layer.


Given that the material and structure of the wear- and weather- resistant, composite surface material of Kolar in view of Kakimoto and Douglass is substantially identical to the material and structure as used in the present invention, as set forth above, it is clear that the  wear- and weather- resistant, composite surface material of Kolar in view of Kakimoto and Douglass would intrinsically allow liquid to pass laterally through and drain laterally from said weather-resistant layer through the edge formed by said weather-resistant layer, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).



Regarding claim 2
Kolar further teaches the wear- and weather- resistant composite surface material can be used as surface material in playgrounds of parks, schools and restaurant play areas; walkways, track and field event runways; gyms, weight rooms, aerobic dance halls and fitness centers (Kolar, col.3 lines 25-29, 42-44, 53-55). Given Kolar teaches the wear- and weather- resistant composite surface material is formed as a sheet (Kolar, FIG. 1-2), it therefore would have been obvious to one of ordinary skill in the art to modify the thickness of the combined polyurethane layer and resilient layer to be significantly smaller than the lateral dimensions of the wear- and weather- resistant composite surface material, in order to form surface material in playgrounds of parks, schools and restaurant play areas; walkways, track and field event runways; gyms, weight rooms, aerobic dance halls and fitness centers, and thereby arrive at the claimed invention.  

Regarding claim 9 
Kolar further teaches the wear- and weather- resistant composite surface material can be adhered to an underlying substrate by an adhesive, therefore it is clear an adhesive layer is 

Regarding claim 10
Kolar further teaches the porous fabric binding layer is a layer that provides structural strength and functions as a binding medium (Kolar, col. 2 lines 35-37), wherein the porous fabric binding layer is adhered to the resilient layer (i.e., sub-layer) (Kolar, col.2 lines 49-53; col.4 lines 26-31; Fig.1 see porous fabric 14, cross-linked, closed-cell elastomeric foam 12 ). Given Kolar teaches the porous fabric binding layer provides structural strength and functions as a binding medium, and given the porous fabric binding layer must have some degree of reinforcing mounting, it is clear the porous fabric binding layer corresponds to a reinforcing mounting layer. 
Further, given the weather-resistant layer covers the top, side, and end portions of the remaining wear- and weather- resistant, composite surface material (i.e., including the porous fabric binding layer), as set forth above, it is clear the porous fabric binding layer has lateral dimensions smaller than the weather-resistant layer. Further, as shown in FIG. 1, the porous fabric binding layer has a thickness, wherein the overall thickness of said wear- and weather- resistant, composite surface material includes the thickness of the porous fabric binding layer (Kolar, FIG. 1, see porous fabric 14).  

Regarding claim 11
Kolar further teaches the porous fabric layer is a fiberglass mat (Kolar, col. 2 lines 49-52). Given that Kolar discloses the porous fabric layer that overlaps the presently claimed reinforcing mounting layer, including a fiberglass sheet, it therefore would be obvious to one of ordinary skill in the art, to use the fiberglass sheet as the porous fabric layer, which is both disclosed by Kolar and encompassed within the scope of the present claims and thereby arrive at the claimed invention.

Regarding claim 13
Kolar further teaches the porous fabric layer is a fiberglass mat (Kolar, col. 2 lines 49-52). Given that Kolar discloses the porous fabric layer that overlaps the presently claimed reinforcing mounting layer, including a fiberglass sheet, it therefore would be obvious to one of ordinary skill in the art, to use the fiberglass sheet as the porous fabric layer, which is both disclosed by Kolar and encompassed within the scope of the present claims and thereby arrive at the claimed invention.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kolar (US 4,800,119) in view of Kakimoto et al. (US 2002/0015840) (Kakimoto), Douglass (US 2008/0282638), and Curtis et al. (US 2014/0373476) (Curtis), taken in view of evidence provided by Craven (US 2014/0287843) (Craven).
Regarding claims 16 and 17
The Examiner notes the limitation “said member produced by the steps of: providing a form on a vibration bed, said form having a bottom and edges defining lateral dimensions; positioning a liquid impermeable sub-layer composed of a closed cell polymer material within said form, said sub-layer being liquid impermeable and having lateral dimensions smaller than said form lateral dimensions and a thickness; forming a sludge mixture of polymeric granules and a liquid adhesive, and pouring said sludge mixture onto said sub-layer within said form, such that at said form edges said sludge mixture extends beyond said sub-layer and extends to said form bottom; screeding, tamping and vibrating said sludge mixture to a desired thickness and density such that voids and irregular channels are present between granules; allow said sludge mixture to cure to form an upper layer having lateral dimensions greater than said sub-layer lateral dimensions, such that said upper layer is bonded to said sub-layer and said upper layer is liquid permeable, said upper layer having a first thickness above said sub-layer and a 
The Examiner notes the limitation “said steps of producing said member further comprise adhering a reinforcing mounting layer to said sub-layer, said reinforcing mounting layer having lateral dimensions less than said upper layer lateral dimensions, and wherein said sub-layer is positioned within said from with said reinforcing mounting layer below said sub-layer, such that said sludge mixture extends beyond said reinforcing mounting layer when poured into said form” is a product-by-process limitation.
It should be noted that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same or an obvious variant from a product of the prior art, the claim is unpatentable even though a different process made the prior product. In re Thorpe, 227 USPQ 964,966 (Fed. Cir. 1985). The burden has been shifted to the Applicant to show unobvious differences between the claimed product and the prior art product. In re Marosi, 218 USPQ 289,292 (Fed. Cir. 1983). 
	
Kolar teaches a wear- and weather- resistant, composite surface material comprised of a resilient shock-attenuating layer (i.e., corresponding to sub-layer; herein referred to as resilient layer); a porous fabric layer; a wear- and weather- resistant layer (i.e., corresponding to upper layer; herein referred to as weather-resistant layer) (Kolar, abstract; col. 2 lines 30-40).
Kolar teaches the weather-resistant layer 16 comprising polyurethane and comminuted rubber (i.e., adhesively bonded granules) is bonded to the resilient layer 12 (Kolar, col. 3 lines 3 and 14-19; col. 4 lines 11-23 and 26-31; FIG. 1), wherein as shown in FIG. 1 the weather-resistant layer 16 has a lateral dimension (Kolar, FIG. 1). 

Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).
Given Kolar further teaches the wear- and weather-resistant, composite surface material is adhered to a substrate 10 (Kolar, col.3 lines 57-58; Fig.1), it is clear the wear- and weather- resistant, composite surface material is affixable to a substrate. 
		
Kolar does not explicitly said upper layer being liquid permeable (A), nor does Kolar explicitly teach said sub-layer having lateral dimensions smaller than said upper layer lateral dimensions, wherein said upper layer has a first thickness above said sub-layer and a second thickness extending beyond said sub-layer forming an edge on said member, wherein said first thickness is less than said second thickness and said second thickness is equal to said overall thickness of said member (B), nor does Kolar explicitly teach a reinforcing mounting layer(C).   
	
With respect to the difference, Kakimoto (A) teaches a powdery rubber-containing layer composed of a mixture comprising elastic chips (i.e., chips correspond to granules) and a resin binder, wherein the elastic chips are vulcanized rubber chips, such as EPDM, and the resin binder is a polyurethane binder (Kakimoto, [0039-0043]; [0046-0047]). 
	Kakimoto teaches the powdery rubber-containing layer possesses water permeability due to voids defined among the elastic chips, which are bonded to one another with the resin binder (Kakimoto, [0056]). 

	Kakimoto and Kolar are analogous art as they are both drawn to surfaces used for playground, recreational, industrial, or utility surfaces (Kolar, col.1 lines 6-10) (Kakimoto, [0002]). 
In light of the motivation provided by Kakimoto, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to ensure voids are defined among the granules in the weather-resistant layer of Kolar, in order to ensure the weather-resistant layer is water permeable to impart high safety and an enhanced walking feeling to the wear- and weather- resistant, composite surface material, and thereby arrive at the claimed invention. 

	With respect to the difference, Douglass (B) teaches a decking plank comprising a core and an outer slip resistant covering layer having a cushioning effect (Douglass, abstract; [0016]).    
	As Douglass expressly teaches, the top surface and side surface of the plank is covered by the slip resistant cover layer and therefore protects not only the trop surface, but the side surface and therefore further minimizes any risk of slippage on the edges (Douglass, [0021]).	
	As Douglass expressly teaches, a covering layer of cushion material applied to the top, sides, and end portion of the beam only is particularly advantageous to allow a resilient, and perhaps decorative and non-slip layer to be used on exposed parts, whilst providing a non-resilient surface (the “bottom”) to allow firm fixing to a sub-structure (Douglass, [0081]; FIG. 1E). 
	Douglass and Kolar in view of Kakimoto are analogous art as they are both drawn to surfaces having a composite construction used for utility surfaces (Kolar, col. 1 lines 7-12). 


	With respect to the difference, Curtis (C) teaches an apparatus comprising a first layer of adhesively bonded polymeric granules (Curtis, [0013]; [0097] [0150]; Fig.4), a second layer of closed-cell, cross-linked polyethylene foam (Curtis, [0055]; [0146]; Fig.4), and a layer of a ground stabilizing material comprising geotextile material positioned on a downwardly facing surface of the second layer comprising the closed-cell polyethylene foam (Curtis, [0076]; [0147]; Fig.4, see a lower layer of geotextile material 50). 
	As Curtis expressly teaches the layer of ground stabilizing material helps the foam pad maintain its shape and form (Curtis, [0076]). 
	Curtis in view of Kolar in view of Douglass and Kakimoto are analogous art as they are both drawn to impact absorbing and cushioning surfaces, such as for playgrounds (Curtis, [0001-0002]; [0006]). 
	In light of the motivation of using a ground stabilizing material provided by Curtis, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include a layer of ground stabilizing material positioned on a downwardly facing surface of the resilient layer (i.e., below the resilient layer) (i.e., corresponding to a reinforcing mounting layer; per claim 17) of Kolar in view of Kakimoto and Douglass, in order to ensure the foam of the resilient layer maintains its shape and form, and thereby arrive at the claimed invention. 

Given the weather-resistant layer covers the top, side, and end portion of the remaining wear- and weather- resistant, composite surface material (i.e., porous fabric layer, resilient layer, ground stabilizing material layer), it is clear the weather-resistant layer (i.e., upper layer) has a first thickness above the resilient layer (i.e., sub-layer) and a second thickness extending beyond the resilient layer (i.e., covering the ground stabilizing material layer) that forms an edge on the surface material, wherein the first thickness is less than the second thickness and the second thickness is equal to the overall thickness of the surface material. Further, it is clear the resilient layer and the ground stabilizing material layer have lateral dimensions smaller than the weather-resistant layer as the weather-resistant layer covers the top, side, and end portions of resilient layer and the ground stabilizing material layer.


Given that the material and structure of the wear- and weather- resistant, composite surface material of Kolar in view of Kakimoto, Douglass, and Curtis is substantially identical to the material and structure as used in the present invention, as set forth above, it is clear that the  wear- and weather- resistant, composite surface material of Kolar in view of Kakimoto, Douglass, and Curtis would intrinsically allow liquid to pass laterally through and drain laterally from said weather-resistant layer through the edge formed by said weather-resistant layer, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).
. 

Claims 1-8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Curtis et al. (US 2014/0373476) (Curtis) in view of Kakimoto et al. (US 2002/0015840) (Kakimoto) and Douglass (US 2008/0282638), and alternatively further in view of Craven (US 2014/0287843).
Regarding claims 1-8
Curtis teaches an apparatus for reducing an impact from a fall and/or increasing the cushioning properties of a surface, comprising a first upper layer and second layer, wherein the second layer is resilient and comprises at least one foam element and at least one inset region (Curtis, abstract). 
Curtis teaches the first layer (i.e., corresponding to the upper layer) is a continuous rubber layer, wherein the first layer comprises EPDM or TPV rubber granules mixed with a polyurethane binder (i.e., adhesively bonded granules) (per claims 3-4) (Curtis, [0030]; [0097]; [0150]; FIG. 4). 
Curtis further teaches the second layer comprises a resilient foam pad comprised of 100% closed-cell, cross-linked polyethylene foam flakes 40 and a number of through holes 30 (per claims 5-8) (Curtis, [0055-0056]; [0146]; Fig.4). 

    PNG
    media_image1.png
    655
    897
    media_image1.png
    Greyscale

	As shown in the annotated FIG. 4 from Curtis above, the portion labeled A corresponds to the sub-layer, therefore the sub-layer has a lateral dimensions smaller than the lateral dimensions of the continuous rubber layer 100 (Curtis, [0150]; [0097]). Furthermore, as shown in FIG. 4 above, the apparatus is formed as a sheet, wherein the thickness of the combined first layer 100 and portion labeled A is significantly smaller than the lateral dimensions of the apparatus as the apparatus has a rectangular shape (per claim 2). 
Given the material and structure of the portion A in Curtis is substantially identical to the structure and material used as the sub-layer, it is clear the portion labeled A of Curtis would intrinsically be liquid impermeable, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Curtis does not explicitly teach said upper layer comprising voids and irregular channels between the granules due to the distribution of the granules or the upper layer being liquid permeable (A), nor does Curtis explicitly teach said upper layer has a first thickness above said sub-layer and a second thickness extending beyond said sub-layer and forming an edge on said member, wherein said first thickness is less than said second thickness and said second thickness is equal to said overall thickness of said member (B). 

With respect to the difference, Kakimoto (A) teaches a powdery rubber-containing layer composed of a mixture comprising elastic chips (i.e., chips correspond to granules) and a resin binder, wherein the elastic chips are vulcanized rubber chips, such as EPDM, and the resin binder is a polyurethane binder (Kakimoto, [0039-0043]; [0046-0047]). 
	Kakimoto teaches the powdery rubber-containing layer possesses water permeability due to voids defined among the elastic chips, which are bonded to one another with the resin binder (Kakimoto, [0056]). 
	As Kakimoto expressly teaches, water permeability prevents water from staying at the powder rubber-containing layer’s surface, therefore resulting in high safety and an enhanced walking feeling ([0010-0011]).
	Kakimoto and Curtis are analogous art as they are both drawn to materials used for enhancing safety/reducing an impact from a fall (Curtis, [0001]) (Kakimoto, [0002]). 
	In light of the motivation provided by Kakimoto, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to define voids amount the rubber granules in the first upper layer of Curtis to make it water permeable, in order 

	With respect to the difference, Douglass (B) teaches a decking plank comprising a core and an outer slip resistant covering layer having a cushioning effect (Douglass, abstract; [0016]).    
	As Douglass expressly teaches, a covering layer of cushion material applied to the top, sides, and end portion of the beam only is particularly advantageous to allow a resilient, and perhaps decorative and non-slip layer to be used on exposed parts, whilst providing a non-resilient surface (the “bottom”) to allow firm fixing to a sub-structure (Douglass, [0081]; FIG. 1E). 
	Douglass and Curtis in view of Kakimoto are analogous art as they are both drawn to surfaces having a composite construction used for utility surfaces (Curtis, [0001-0005]). 
	In light of the motivation provided of ensuring an outer covering layer having a cushioning effect covers the top, side, and end portion of a core as provided by Douglass, it therefore would have been obvious to one of ordinary skill in the art to modify the apparatus of Curtis in view of Kakimoto by ensuring the first upper layer, which is used to provide an impact-absorbing and/or cushioning surface (Curtis, [0022]), covers the top, sides, and end portion of the remaining layers of the apparatus, in order to allow a resilient layer to be used on exposed parts, whilst providing a non-resilient surface (the “bottom”) to allow firm fixing to a substrate, and thereby arrive at the claimed invention. 
	Given the first upper layer covers the top, sides, and end portion of the remaining apparatus, it is clear the first upper layer has a first thickness above the portion labeled A and a second thickness extending beyond the portion labeled A that forms an edge on the apparatus, wherein the first thickness is less than the second thickness and the second thickness is equal to the overall thickness of the apparatus. Further, given the remaining apparatus includes the 

Given that the material and structure of the apparatus of Curtis in view of Kakimoto and Douglass are substantially identical to the multi-layer surface covering member as used in the present invention, as set forth above, it is clear that the apparatus of Curtis in view of Kakimoto and Douglass, would intrinsically be capable of allowing liquid to pass laterally through and drain laterally from the first upper layer through the edge formed by the first upper layer, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

	It is the Examiner’s position that the apparatus of Curtis in view of Kakimoto and Douglass intrinsically would be capable of allowing liquid to flow laterally through and drain laterally from the first upper layer through the edge formed by the first upper layer. 
Alternatively, in the same field of forming a substrate for a sports surface (Curtis, [0004-0006]) (Kakimoto, [0002]) (Craven, [0002]), Craven teaches a substrate formed from granular plastics material, which has been coated in binder, such as polyurethane, to form a stable, substantially incompressible, water permeable substrate, wherein the substrate may include rubber granules in place of granular plastics material, wherein the substrate is laid on an impermeable surface (Craven, [0188]; [0039]; [0119]; [0190]). 
	As Craven expressly teaches, when the substrate is laid on an impermeable surface, the nature of the material formed is such that water will become subject to lateral capillary action whereby the water is ejected through the side edges of the substrate frequently avoiding the 
	Craven and Curtis in view of Kakimoto and Douglass are analogous art as they are both drawn to substrates for a sports surface (Curtis, [0004]) (Crave, abstract)
	In light of the motivation provided by Craven, it therefore would have been obvious to one of ordinary skill in the art before the effective fling date of the invention to ensure the second layer of Curtis in view of Kakimoto and Douglass, is impermeable, in order to avoid the needs for drains to be formed underneath the substrate location, which solves a disadvantage of the first layer as disclosed by Curtis (Curtis, [0014]), and allows the substrate to be laid flat, and thereby arrive at the claimed invention. 

Further, given the material and structure of the apparatus of Curtis in view of Kakimoto and Douglass, and alternatively Crave, is substantially identical to the material and structure as used in the present invention, as set forth above, it is clear that the apparatus of Curtis in view of Kakimoto and Douglass, would intrinsically be capable of being affixed to a substrate, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

Regarding claim 10 
Curtis further teaches the apparatus comprising two layers of ground stabilizing material, wherein the ground stabilizing material is a geotextile material, wherein a first layer of ground stabilizing material 50 is positioned on a downwardly facing surface of the second layer (i.e., reinforcing mounting layer) and a second layer 60 is positioned on an upwardly facing surface of 
Curtis further teaches the ground stabilizing material may help a foam pad to maintain its shape and form (Curtis, [0076]). Given the geotextile material must have some degree of reinforcement, it is clear the layer of ground stabilizing material 50 or the layer of ground stabilizing material 60 corresponds to the reinforcing mounting layer as it is bonded to the portion labeled A. 
Further, it is clear as set forth above, that both layers of ground stabilizing material 50 and 60 have a lateral dimension smaller than the first upper layer, as the first upper layer covers the top, side, and end portions of the remaining apparatus, including the layers of ground stabilizing material 50 and 60. In addition, the overall thickness of the apparatus includes the layers of ground stabilizing material 50 and 60 (Curtis, FIG. 4).  

Claims 9, 11, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Curtis et al. (US 2014/0373476) (Curtis) in view of Kakimoto et al. (US 2002/0015840) (Kakimoto) and Douglass (US 2008/0282638), as applied in claim 1 above, and further in view of Kolar (US 4,800,119). 
Regarding claim 9
Curtis in view of Kakimoto and Douglass, and alternatively further in view of Craven, does not explicitly teach an adhesive layer disposed on the second layer. 
With respect to the difference, Kolar teaches a resilient, composite surface material comprising a layer of resilient, shock-attenuating, closed-cell, elastomeric foam; a fabric binding layer; and a wear- and weather-resistant layer, wherein the closed-cell polymeric, elastomeric foam is a polyethylene foam, wherein the fabric binding layer is a geotextile, (Kolar, abstract; col.2 lines 41-43, 49-60). 

Kolar and Curtis in view of Kakimoto and Douglass, and alternatively further in view of Craven are analogous art as they are both drawn to materials used for enhancing safety/reducing an impact from a fall (Kolar, col.1 lines 7-59).
In light of the disclosure provided by Kolar, it therefore would have been obvious to one of ordinary skill in the art before the effective fling date of the invention to use an adhesive to secure the apparatus of Curtis in view of Kakimoto and Douglass, and alternatively further in view of Craven, to an underlying substrate, thereby forming an adhesive layer disposed on the second layer, with anticipated success as taught by Kolar, and thereby arrive at the claimed invention. 

Regarding claims 11 and 13
Curtis in view of Kakimoto and Douglass, and alternatively further in view of Craven, teaches the ground stabilizing material is a geotextile material comprising polypropylene (Curtis, [0076-0077]; [0147]), but does not explicitly define the geotextile material as fiber mesh, carbon fiber reinforced polymer, or a fiberglass sheet. 
With respect to the difference, Kolar teaches geotextiles that are porous and are capable of thermally or adhesively binding to a resilient layer (i.e., a closed-cell, polymeric, elastomeric foam, such as polyethylene foam) includes a polypropylene membrane or fiberglass mat (i.e., fiberglass sheet) (Kolar, col. 2 lines 49-52). 
As Kolar expressly teaches the geotextiles, such as the fiberglass mat, are durable and strong, porous, and capable of adhesively binding to the resilient layer (Kolar, col. 2 lines 57-60). 

In light of the disclosure of Kolar of the equivalence and interchangeability of using a fiberglass mat or polypropylene membrane (Kolar, col. 2 lines 49-60), as the geotextile material of the ground stabilizing layer (i.e., the reinforcing intermediate layer or reinforcing mounting layer) as presently claimed, it therefore would therefore been obvious to one of ordinary skill in the art to use the fiber glass mat as the geotextile material in Curtis in view of Kakimoto and Douglass, in order to provide porosity, durability, strength, and ensure it adheres to the portion labeled A (i.e., polyethylene foam), and thereby arrive claimed invention.

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Curtis et al. (US 2014/0373476) (Curtis) in view of Kakimoto et al. (US 2002/0015840) (Kakimoto) and Douglass (US 2008/0282638), and alternatively further in view of Craven (US 2014/0287843).
Regarding claim 16
The Examiner notes the limitation “said member produced by the steps of: providing a form on a vibration bed, said form having a bottom and edges defining lateral dimensions; positioning a liquid impermeable sub-layer composed of a closed cell polymer material within said form, said sub-layer being liquid impermeable and having lateral dimensions smaller than said form lateral dimensions and a thickness; forming a sludge mixture of polymeric granules and a liquid adhesive, and pouring said sludge mixture onto said sub-layer within said form, such that at said form edges said sludge mixture extends beyond said sub-layer and extends to said form bottom; screeding, tamping and vibrating said sludge mixture to a desired thickness and density such that voids and irregular channels are present between granules; allow said sludge mixture to cure to form an upper layer having lateral dimensions greater than said sub-layer lateral dimensions, such that said upper layer is bonded to said sub-layer and said upper 
It should be noted that even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same or an obvious variant from a product of the prior art, the claim is unpatentable even though a different process made the prior product. In re Thorpe, 227 USPQ 964,966 (Fed. Cir. 1985). The burden has been shifted to the Applicant to show unobvious differences between the claimed product and the prior art product. In re Marosi, 218 USPQ 289,292 (Fed. Cir. 1983). 

Curtis teaches an apparatus for reducing an impact from a fall and/or increasing the cushioning properties of a surface, comprising a first upper layer and second layer, wherein the second layer is resilient and comprises at least one foam element and at least one inset region (Curtis, abstract). 
Curtis teaches the first layer (i.e., corresponding to the upper layer) is a continuous rubber layer, wherein the first layer comprises EPDM or TPV rubber granules mixed with a polyurethane binder (i.e., adhesively bonded polymeric granules) (Curtis, [0030]; [0097]; [0150]; FIG. 4). 
Curtis further teaches the second layer comprises a resilient foam pad comprised of 100% closed-cell, cross-linked polyethylene foam flakes 40 (i.e., closed cell polymer material) and a number of through holes 30 (Curtis, [0055-0056]; [0146]; Fig.4). 

    PNG
    media_image1.png
    655
    897
    media_image1.png
    Greyscale

	As shown in the annotated FIG. 4 from Curtis above, the portion labeled A corresponds to the sub-layer, therefore the sub-layer has a lateral dimensions smaller than the lateral dimensions of the continuous rubber layer 100 (Curtis, [0150]; [0097]). 
Given the material and structure of the portion labeled A of Curtis is substantially identical to the structure and material used as the sub-layer, it is clear the portion labeled A of Curtis would intrinsically be liquid impermeable, as presently claimed. 
Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).


	
With respect to the difference, Kakimoto (A) teaches a powdery rubber-containing layer composed of a mixture comprising elastic chips (i.e., chips correspond to granules) and a resin binder, wherein the elastic chips are vulcanized rubber chips, such as EPDM, and the resin binder is a polyurethane binder (Kakimoto, [0039-0043]; [0046-0047]). 
	Kakimoto teaches the powdery rubber-containing layer possesses water permeability due to voids defined among the elastic chips, which are bonded to one another with the resin binder (Kakimoto, [0056]). 
	As Kakimoto expressly teaches, water permeability prevents water from staying at the powder rubber-containing layer’s surface, therefore resulting in high safety and an enhanced walking feeling ([0010-0011]).
	Kakimoto and Curtis are analogous art as they are both drawn to materials used for enhancing safety/reducing an impact from a fall (Curtis, [0001]) (Kakimoto, [0002]). 
	In light of the motivation provided by Kakimoto, it therefore would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to define voids amount the rubber granules in the first upper layer of Curtis to make it water permeable, in order to impart high safety and an enhanced walking feeling, and thereby arrive at the claimed invention. 


	As Douglass expressly teaches, a covering layer of cushion material applied to the top, sides, and end portion of the beam only is particularly advantageous to allow a resilient, and perhaps decorative and non-slip layer to be used on exposed parts, whilst providing a non-resilient surface (the “bottom”) to allow firm fixing to a sub-structure (Douglass, [0081]; FIG. 1E). 
	Douglass and Curtis in view of Kakimoto are analogous art as they are both drawn to surfaces having a composite construction used for utility surfaces (Curtis, [0001-0005]). 
	In light of the motivation provided of ensuring an outer covering layer having a cushioning effect covers the top, side, and end portion of a core as provided by Douglass, it therefore would have been obvious to one of ordinary skill in the art to modify the apparatus of Curtis in view of Kakimoto by ensuring the first upper layer, which is used to provide an impact-absorbing and/or cushioning surface (Curtis, [0022]), covers the top, sides, and end portion of the remaining layers of the apparatus, in order to allow a resilient layer to be used on exposed parts, whilst providing a non-resilient surface (the “bottom”) to allow firm fixing to a substrate, and thereby arrive at the claimed invention. 
	Given the first upper layer covers the top, sides, and end portion of the remaining apparatus, it is clear the first upper layer has a first thickness above the portion labeled A and forms an edge on the apparatus, wherein the first thickness is less than the second thickness and the second thickness is equal to the overall thickness of the apparatus.  Further, given the remaining apparatus includes the layers of ground stabilizing material 50 and 60 (Curtis, [0147]; [0150] FIG. 4), it is clear the second thickness extends beyond the portion labeled A (i.e., sub-layer).  


Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). See MPEP 2112.01 (I).

It is the Examiner’s position that the apparatus of Curtis in view of Kakimoto and Douglass intrinsically would be capable of allowing liquid to flow laterally through and drain laterally from the first upper layer through the edge formed by the first upper layer. 
Alternatively, in the same field of forming a substrate for a sports surface (Curtis, [0004-0006]) (Kakimoto, [0002]) (Craven, [0002]), Craven teaches a substrate formed from granular plastics material, which has been coated in binder, such as polyurethane, to form a stable, substantially incompressible, water permeable substrate, wherein the substrate may include rubber granules in place of granular plastics material, wherein the substrate is laid on an impermeable surface (Craven, [0188]; [0039]; [0119]; [0190]). 
	As Craven expressly teaches, when the substrate is laid on an impermeable surface, the nature of the material formed is such that water will become subject to lateral capillary action whereby the water is ejected through the side edges of the substrate frequently avoiding the need for drains to be formed underneath the substrate location and allowing the substrate to be laid flat (Craven, [0190]). 

	In light of the motivation provided by Craven, it therefore would have been obvious to one of ordinary skill in the art before the effective fling date of the invention to ensure the second layer of Curtis in view of Kakimoto and Douglass, is impermeable, in order to avoid the needs for drains to be formed underneath the substrate location, which solves a disadvantage of the first layer as disclosed by Curtis (Curtis, [0014]), and allows the substrate to be laid flat, and thereby arrive at the claimed invention. 

Regarding claim 17
Curtis further teaches the apparatus comprising two layers of ground stabilizing material, wherein the ground stabilizing material is a geotextile material, wherein a first layer of ground stabilizing material 50 is positioned on a downwardly facing surface of the second layer (i.e., reinforcing mounting layer) and a second layer 60 is positioned on an upwardly facing surface of the second layer (i.e., reinforcing mounting layer), wherein the two layers are bonded to the foam pad (Curtis, [0076]; [0147]; [00150]; Fig.4). 
Curtis further teaches the ground stabilizing material may help a foam pad to maintain its shape and form (Curtis, [0076]). Given the geotextile material must have some degree of reinforcement, it is clear the layer of ground stabilizing material 50 or the layer of ground stabilizing material 60 corresponds to the reinforcing mounting layer as it is bonded to the portion labeled A. 
Further, it is clear as set forth above, that both layers of ground stabilizing material 50 and 60 have a lateral dimension smaller than the first upper layer, as the first upper layer covers the top, side, and end portions of the remaining apparatus, thereby forming an edge that extends beyond layer 60 of ground stabilizing material and to the bottom of layer 50 of grounds stabilizing material. 


Response to Arguments
The previous rejection of claims 1-11, 13, and 16-17 are substantially maintained. Any modification to the rejection is in response to the amendment of independent claim 1 and independent claim 16. 

In view of the amendment to the specification, the previous objection to the specification is withdrawn. 

In view of the amendments to the claims, the previous claim objections are withdrawn. 

In view of the amendments to the claims and the cancellation of claims 12 and 18, the previous 35 U.S.C. 112(a) and 112(b) rejections are withdrawn. 
	
Applicant's arguments filed 02/24/2021 have been fully considered but they are not persuasive, as set forth below.

Applicant primarily argues:

The claims now require the surface covering member to be structured as shown in FIG. 5 and discussed in the specification in the amended paragraph beginning on page 11, line 12. In this embodiment, the entire edge of the member is formed of the porous upper layer granules, the lateral dimensions of the upper granule layer being greater than the lateral dimensions of the impermeable sub-layer. This increases the surface area available for drainage of the liquid after it flows laterally through the upper granule layer (the vertical wall is extended and there is also a bottom wall portion available for drainage). This latter feature prevents liquid back-up above the upper layer when large amounts of liquids, such as from a heavy downpour, are encountered by the surface covering member. For examples, 10-inch non-extended edge having a vertical dimension of 0.625 inches presents a total surface area for drainage of 6.25 square inches, while a 10-inch extended edge having a vertical dimension of 0.875 inches and an exposed bottom width portion of 0.375 inches presents a surface area for drainage of 12.5 square inches – twice the previous surface area. Neither of these features are suggested taught or presented in the prior art. 


The Examiner respectfully traverses as follows:
Firstly, it appears Applicant is referring to the following limitation in claim 1, “said member having an overall thickness and comprising an upper layer having lateral dimensions bonded to a sub-layer having lateral dimensions smaller than said upper layer lateral dimensions; said upper layer having a first thickness above said sub-layer and a second thickness extending beyond said sub-layer and forming an edge.” Applicant claims neither of these features are suggested taught or presented in the prior art. The Examiner disagrees. 
Kolar in view of Kakimoto and Douglass teaches the weather-resistance layer covers the top, sides, and end portion of the wear-and weather-resistance, composite surface material (i.e., said upper layer having lateral dimensions larger than said sub-layer; said upper layer having a first thickness above said sub-layer and a second thickness extending beyond said sub-layer and forming an edge), as discussed on pages 8-12 of the Office Action mailed 03/06/2020. Therefore, Kolar in view of Kakimoto and Douglass meets the claimed limitation. 
Given the structure of Kolar in view of Kakimoto and Douglass is substantially identical the structure as claimed, it is the Examiner’s opinion the surface covering member of Kolar in view of Kakimoto and Douglass is capable of preventing liquid back-up above the upper layer when large amounts of liquids, such as from a heavy downpour, are encountered by the surface covering member and would possess an increased surface area compared to a surface covering member without the formed edge as described in claim 1.
Similarly, Curtis in view of Kakimoto teaches the first upper layer covers the top, sides, and end portions of the remaining layers of the apparatus (i.e., said upper layer having lateral dimension larger than said sub-layer; said upper layer having a first thickness above said sub-layer and a second thickness extending beyond said sub-layer and forming an edge), as discussed on pages 22-26 of the Office Action mailed 03/06/2020. Therefore, Curtis in view of Kakimoto and Douglass meets the claimed limitation. 


Applicant further argues:

Applicant reiterates that Craven does not show in any of its embodiments a structure that has the permeable layer extending beyond the impermeable sub-layer such that the permeable layer extends down to the same level as the bottom of the sub-layer, as shown in FIG. 5 of the application at hand. Craven merely show structures having lateral liquid movement and drainage, which is identical to the teaching of Kakimoto. None of the cited prior art discusses or illustrates a surface covering member as now claimed and as illustrated in Fig. 5 of the application. In all the cited prior art, the lateral dimensions of the upper layer are equal to the lateral dimensions of the sub-layer. 
	Remarks, pg. 9

The Examiner respectfully traverses as follows:
	Firstly, it appears Applicant is referring to the following limitation in claim 1, “said member having an overall thickness and comprising an upper layer having lateral dimensions bonded to a sub-layer having lateral dimensions smaller than said upper layer lateral dimensions; said upper layer having a first thickness above said sub-layer and a second thickness extending beyond said sub-layer and forming an edge.” It is noted Craven is not relied upon to teach this limitation in the rejection over Curtis in view of Kakimoto, Douglass, and Craven. Instead, Douglass is relied upon to teach this limitation, as discussed on pages 8-12 of the Office Action mailed 03/06/2020.
	It is noted that while Craven does not disclose all the features of the present claimed invention, Craven is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, and in combination with the primary reference, discloses the presently claimed invention. Since Craven is a secondary reference, it is not necessary they teach each and every limitation, by the definition of a secondary teaching reference. 
Similarly, in the rejection over Kolar in view of Kakimoto and Douglass, Craven is used an evidentiary reference. Once again, Craven is not relied upon to teach this limitation. Instead, Douglass is relied upon to teach this limitation, as discussed on pages 22-26 of the Office Action mailed 03/06/2020.
Secondly, Douglass explicitly teaches the covering layer 16 of cushion material applied to the top, sides, and ends of the beam (Douglass, [0081]; FIG. 1E). As shown in FIG. 1E, Douglass explicitly teaches the upper layer having lateral dimensions larger than the lateral dimensions of the sub-layer as well as the upper layer having a first thickness above said sub-layer and a second thickness extending beyond said sub-layer and forming an edge

Applicant further argues:

Furthermore, Applicant again submits that the modification of Kolar by the teachings of Kakimoto and Craven is only supported by inadmissible hindsight, as the claimed surface member created by the Examiner from this combination of prior art teachings which is asserted to show obviousness is merely grasping each claimed element with no supportable rationale for the combination. 
	Kolar teaches a multi-layer member that is liquid impermeable on its upper surface such that no liquid penetrates the member, thus rendering the entire member impermeable. In total opposition, Kakimoto teaches a multi-layer member having an upper layer that is liquid permeable. Because Kolar presents a member that is 100% impermeable, such that liquid pools on or flows across the upper surface of the member, and Kakimoto presents a member that is permeable, any modification of the Kolar member by the teachings of Kakimoto would render the Kolar member inoperable for its purpose, as likewise would modification of the Kakimoto member by the teachings of Kolar. Thus the combination of the teachings would not be obvious as there is no proper motivation for the combination and there is no prima facie case of obviousness under In re Best as the prior art products and the claimed product are not identically or substantially identical. 
	Remarks, pg. 9


Firstly, assuming Applicant’s argument is referring to the nomenclature of the wear- and weather- resistant layer, weather- resistant does not inherently mean the layer is liquid impermeable. In fact, Kolar does not explicitly require or state that the wear- and weather-resistant layer, i.e., the upper surface of the wear- and weather-resistant composite material, is liquid impermeable. Therefore, Kolar is not closed from a modification of a liquid permeable upper surface. Furthermore, the Examiner was unable to find where Kolar discloses the multi-layer member that is “liquid impermeable on it supper surface” or “member that is 100% impermeable, such that liquid pools on or flows across the upper surface of the membrane”.
Secondly, it is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). It is the examiner’s position that the arguments provided by the applicant regarding the wear- and weather-resistant composite material having a liquid impermeable upper surface must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.
Thirdly, even if the wear- and weather-resistance layer was liquid impermeable, the motivation to modify wear- and weather-resistance layer of Kolar (i.e., upper layer) to become water permeable as disclosed by Kakimoto would still be proper, as the modification would improve the invention of Kolar, i.e., the upper layer in Kolar, namely, in order to impart high safety, e.g. preventing causing pedestrians to slip or fall with staying water on walking, if the road has poor drainage, and an enhanced walking feeling (Kakimoto, [0010-0011]).  Given Kolar is not closed off to modification to become liquid permeable, given the proper motivation is provided by Kakimoto, and given that both Kolar and Kakimoto are drawn to a composite construction and used for playground, recreational, industrial or utility surfaces (Kolar, Abstract; Kakimoto, [0002]), it is the examiner’s position that the invention of Kolar would be operable 

Applicant further argues:

Douglass discloses a decking plank that is provided with a non-slip cushioning coating layer. It is submitted that the teaching of Douglass is not material and is non-analogous art as the device disclosed is merely a coating layer applied to a substrate (e.g., a wooden plank), whereas the claimed invention is a multi-layer surface covering member that has an upper layer plus a sub-layer and potentially a reinforcing layer. The multi-layer surface coating of the invention is affixable to a substrate (e.g. a wooden plank) after it has been formed, not applied to the substrate as a coating or a paint. This distinction is clearly presented in claim 1, which in addition to an upper layer require a “sub-layer composed of a closed cell polymer material”, and in claim 16, wherein the steps of manufacture are delineated. The Douglass device has nothing to do with drainage. 
	Remarks, pg. 10

The Examiner respectfully traverses as follows:
Firstly, Douglass teaches a decking plank comprising an outer slip resistance covering layer having a cushioning effect (Douglass, abstract), wherein the plank is covered by the outer slip resistance covering layer on the top and side surfaces (Douglass, [002]). Douglass teaches this is advantageous as it reduces cost of the overall item by reducing the amount of covering material used and allows a resilient and non-slip layer to be used on exposed parts, whilst providing a non-resilient surface to allow firm fixing to the sub-structure (Douglass, [0081]; FIG. 1E). The Examiner was unable to find where Douglass discloses the non-slip cushioning covering layer is a coating or a paint. Further, given Douglass discloses the covering layer is resilient and cushioning (Douglass, [0081]), it is unclear how Douglass “is not material” as recited in the remarks.
Applicant states, “the multi-layer surface coating of the invention is affixable to a substrate (e.g. a wooden plank) after it has been formed, not applied to the substrate as a coating or a paint.” As recited above, the Examiner was unable to locate where Douglass 
	Secondly, it is noted Douglass is not used to teach substitution of the material of the weather-resistance layer. Instead, given the outer slip resistance covering layer of Douglass is used for the same purpose as the weather-resistant layer, i.e., an upper layer that prevents slipping and provides cushioning, it therefore would have been obvious to one of ordinary skill in the art to modify the structure of the weather-resistant layer such that it is substantially identical to the structure of the outer slip resistance covering layer of Douglass, i.e., covers the top, side, and end portion of the wear- and weather-resistance, composite surface material of Kolar in view of Kakimoto, in order to attain a resilient, non-skid layer on the exposed parts, whilst providing a non-resilient surface (the “bottom”) to allow firm fixing to a substrate and minimize any rise of skidding on the edges.
Thirdly, in response to applicant's argument that Douglas has nothing to do with drainage, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).

Conclusion
Applicant’s amendment necessitated any new grounds of rejection presented in this office action. Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE X NISULA whose telephone number is (571)272-2598.  The examiner can normally be reached on Mon - Fri 9:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.X.N./Examiner, Art Unit 1789                                                                                                                                                                                                        

/MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789